Exhibit 10.2


LOAN AND SECURITY AGREEMENT

 
This Loan and Security Agreement (hereinafter called "Agreement") is between
CELSIUS HOLDINGS, INC., a Nevada corporation, authorized to do business in
Florida as CELSIUS PRODUCTS HOLDINGS, INC. whose address is 140 N.E. 4th Avenue,
Suite C, Delray Beach, Florida 33483 (hereinafter called "Debtor”) and CD
FINANCIAL, LLC, a Florida limited liability company (hereinafter called "Secured
Party").


1.           Grant of Security Interest.  Subject to the terms and conditions of
the Note (as hereinafter defined) and this Agreement, Debtor, for consideration
as defined herein, and to secure the full and prompt payment, observance and
performance when due of all present and future obligations and indebtedness of
Debtor to Secured Party, whether at the stated time, by acceleration or
otherwise, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, whether or not of the same or similar class or of like
kind to any indebtedness incurred contemporaneously with the execution of this
Agreement, and whether now or hereafter existing, or due or to become due, and
whether such indebtedness from time to time is reduced and thereafter increased,
or entirely extinguished and thereafter reincurred, including without
limitation, the following:


(a)           Any and all amounts owed by Debtor, under, in connection with,
and/or pursuant to the indebtedness evidenced by that certain Promissory Note of
even date herewith, in the original principal sum of THREE MILLION AND NO/100THS
DOLLARS ($3,000,000.00) (the "Note"), with interest thereon according to the
provisions thereof, and all obligations thereunder, in connection therewith
and/or pursuant to any and all agreements and other documents in connection
therewith; and


(b)           All sums advanced or expenses or costs paid or incurred (including
without limitation reasonable attorneys' fees and other legal expenses) by
Secured Party pursuant to or in connection with the Note or any other agreements
and documents in connection therewith plus applicable interest on such sums,
expenses or costs; and


(c)           Any extensions, modifications, changes, substitutions,
restatements, renewals or increases or decreases of any or all of the
indebtedness referenced above.


hereby grants to Secured Party a security interest in the collateral described
in Schedule 1, same being attached to this Agreement and made a part hereof
(hereinafter collectively called the "Collateral").


2. Definitions. The following terms shall have the following meanings
 
“Accounts” means all Accounts as that term is defined in Article 9 of the UCC;


“Chattel Paper” means all Chattel Paper as that term is defined in Article 9 of
the UCC;


“Commercial Tort Claims” means all Commercial Tort Claims as that term is
defined in Article 9 of the UCC;


“Consignments” means all Consignments as that term is define in Article 9 of the
UCC;


“Contracts” means all contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments, as those terms are defined above and below) in or under which the
Debtor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, and any agreement relating to
the terms of payment or the terms of performance thereof;


“Copyrights” means (a) all copyrights of the United States or any other country;
(b) all copyright registrations filed in the United States or in any other
country; and (c) all proceeds thereof;
 
“Copyright License” means all agreements, whether written or oral, providing for
the grant by the Debtor of any right to use any Copyright;
 
 
1

--------------------------------------------------------------------------------

 
 
“Deposit Accounts” means all Deposit Accounts at that term is defined in Article
9 of the UCC;


“Documents” means all Documents as that term is defined in Article 9 of the UCC;


“Encumbrance(s)” means all Encumbrance(s) as that term is defined in Article 9
of the UCC;


“Equipment” means all Equipment as that term is defined in Article 9 of the UCC;


 “Fixtures” means all Fixtures as that term is defined in Article 9 of the UCC;


“General Intangibles” means all General Intangibles as that term is defined in
Article 9 of the UCC;


“Goods” means all Goods as that term is defined in Article 9 of the UCC;


“Health-Care-Insurance Receivables” means all Health-Care-Insurance Receivables
as that term is defined in Article 9 of the UCC;


“Instruments” means all Instruments as that term is defined in Article 9 of the
UCC;


“Inventory” means all Inventory as that term is defined in Article 9 of the UCC;


“Investment Property” means all Investment Property as that term is defined in
Article 9 of the UCC;


“Letters of Credit” means all Letters of Credit as that term is defined in the
Article 5 of the UCC;


“Letter-of-Credit Rights” means all Letter-of-Credit Rights as that term is
defined in Article 9 of the UCC;

“Patents” means (a) all letters patent of the United States and all reissues and
extensions thereof, (b) all applications for letters patent of the United States
and all divisions, continuations and continuations-in-part thereof or any other
country, including, without limitation, any thereof referred to in any schedule
attached hereto and (c) all proceeds thereof, including the goodwill of the
business connected with the use of and symbolized by the Patents;
 
“Patent License” means all agreements, whether written or oral, providing for
the grant by the Debtor of any right to manufacture, use or sell any invention
covered by a Patent, including, without limitation, any thereof referred to in
any schedule attached hereto;


“Payment Intangibles” means all Payment Intangibles as that term is defined in
Article 9 of the UCC;


“Proceeds” means all Proceeds as that term is defined in Article 9 of the UCC;


“Promissory Note(s)” means as that term is defined in Article 9 of the UCC;


 “Software” means all Software as that term is defined in Article 9 of the UCC;


“Supporting Obligations” means all Supporting Obligations as that term is
defined in Article 9 of the UCC;


“Tangible Chattel Paper” means all Tangible Chattel Paper as that term is
defined in Article 9 of the UCC;


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether
registered in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof or otherwise, including, without limitation,
any thereof referred to in any schedule attached hereto; (b) all renewals
thereof; and (c) all proceeds thereof, including the goodwill of the business
connected with the use of and symbolized by the Trademarks;
 
 
2

--------------------------------------------------------------------------------

 


“Trademark License” means any agreement, written or oral, providing for the
grant by the Debtor of any right to use any Trademark.


“UCC” means the Uniform Commercial Code as in effect from time-to-time in the
State of Florida and State of Nevada.
 
3.           Representations, Warranties and Covenants of Debtor.  Debtor
expressly represents, warrants and covenants as follows:


(a)           The address appearing with Debtor's signature below is the address
of Debtor's principal office.  If any part of the Collateral is not located at
Debtor's principal office, it will be located at such other locations as Debtor,
or any other entity affiliated with Debtor, may utilize in its business from
time to time, and Debtor hereby covenants to notify Secured Party of any such
additional location(s).


(b)           If Debtor does not keep the records concerning the Collateral and
concerning accounts, general intangibles, mobile goods and contract rights at
Debtor’s principal office, same will be located at such other locations as
Debtor, or any other entity affiliated with Debtor, may utilize in its business
from time to time, and Debtor hereby covenants to notify Secured Party of any
such additional location(s).
 
(c)           Debtor will give Secured Party sixty (60) days prior written
notice of any change in (i) Debtor's principal office, the location of the
Collateral or the location of the records described above, or (ii) the Ownership
of Debtor's business, (iii) the principals responsible for the management of
Debtor's business, (iv) Debtor's company structure or identity, or (v) Debtor's
name or trade name, or prior to commencing to use an assumed name not set forth
in this Agreement.


(d)           If any of the Collateral is to be or has been attached to real
estate, the legal description of the real estate is attached to this Agreement
as Schedule 2 and made a part hereof.


(e)           If Debtor does not have a record interest in the real estate
described above, the record Owner is indicated on the attached Schedule 2.


(f)           Without the prior written consent of Secured Party, Debtor will
not move, sell, lease, permit any encumbrance on or otherwise dispose of the
Collateral, other than its inventory in the ordinary course of its
business.  Debtor represents and warrants that Debtor is the owner of the
Collateral, free and clear of all liens, charges, interests, and encumbrances,
other than in favor of Secured Party, that no other person or other entity has
any interest in the Collateral whatsoever, and that Debtor will defend same
against all adverse claims and demands.


(g)          Debtor will keep the Collateral insured by such companies, in such
amounts and against such risks as shall be acceptable to Secured Party, and the
Secured Party hereby acknowledges that the current levels of insurance
maintained by Debtor are acceptable for the first year of the Loan, with loss
payable and additional insured clauses in favor of Secured Party as are
satisfactory to Secured Party. Debtor will deposit such insurance policies with
Secured Party. Debtor hereby assigns to Secured Party and grants to Secured
Party a security interest in any return of unearned premium due upon
cancellation of any such insurance and directs the insurer thereunder to pay to
Secured Party all amounts so due. All amounts received by Secured Party in
payment of insurance losses or return of unearned premium may, at Secured
Party's option, be applied to the indebtedness by Secured Party, or all or any
part thereof may be used for the purpose of repairing, replacing or restoring
the Collateral.  Notwithstanding the foregoing, if there is no default under the
Loan, at the request of the Debtor, and upon the approval of Secured Party in
its sole discretion, amounts received by Secured Party in payment of insurance
losses or return of unearned premium shall be used for the purpose of repairing,
replacing or restoring the Collateral.   If Debtor fails to maintain
satisfactory insurance, Secured Party shall have the option, but not the
obligation, to obtain such insurance in such amounts as Secured Party deems
necessary, and Debtor agrees to repay, with interest at the highest rate
applicable to any indebtedness which this Agreement secures, all amounts so
expended by Secured Party.
 
 
3

--------------------------------------------------------------------------------

 


(h)          Debtor represents and warrants to Secured Party that all financial
statements, income tax returns and credit information delivered by Debtor to
Secured Party accurately reflect the financial condition and operations of
Debtor at the times and for the periods therein stated.  So long as this
Agreement is in force and effect, Debtor agrees to deliver to Secured Party
within one hundred twenty (120) calendar days after the end of each of Debtor’s
fiscal years, a complete and accurate copy of the consolidated audited financial
statements (with notes) of Debtor prepared by an independent certified public
accountant acceptable to Secured party (“CPA”), including statements of cash
flow, and a  balance sheet and statement of income, together with all schedules,
all prepared in accordance with generally accepted accounting principles
(“GAAP”). Debtor shall provide Secured Party with a copy of its federal income
tax return within fifteen (15) days of filing (including all schedules and
extensions). Debtor shall also provide internally prepared condensed monthly
statements without notes but otherwise meeting all the requirements of the
annual statements no later than thirty (30) days after each month end and
internally prepared condensed quarterly financial statements with partial notes
(which are included included in the Form 10-Q) but otherwise meeting all the
requirements of the annual statements no later than forty five (45) days after
the end of each fiscal quarter end or such other date as requested by Secured
Party for statements other than the quarterly statements, acceptable to Security
Party and its accountants as well as financial statements at such other times as
requested by Security Party.


 
(i)   Secured Party shall not be deemed to have waived any of its rights in any
Collateral unless such waiver is in writing and signed by an authorized
representative of Secured Party.  No delay or omission by Secured Party in
exercising any of Secured Party's rights shall operate as a waiver thereof or of
any other rights.  Secured Party shall have, in addition to all other rights and
remedies provided by this Agreement or applicable law, the rights and remedies
of a secured party under the Uniform Commercial Code.



(j)           Debtor will maintain the Collateral in good condition and repair,
reasonable wear and tear excepted, and will pay promptly all taxes, levies, and
encumbrances and all repair, maintenance and preservation costs pertaining to
the Collateral.  If Debtor fails to make such payments, Secured Party shall have
the option, but not the obligation, to pay the same and Debtor agrees to repay,
with interest at the highest rate applicable to any indebtedness which this
Agreement secures, all amounts so expended by Secured Party.  Debtor will at any
time and from time to time, upon request of Secured Party, give any
representative of Secured Party access during normal business hours to inspect
the Collateral or the books and records thereof.


(k)          Debtor agrees to pay to Secured Party on demand all expenses,
including reasonable attorney fees and expenses, incurred by Secured Party in
protecting or enforcing its rights in the Collateral or otherwise under this
Agreement.  After deducting all said expenses, the remainder of any proceeds of
sale or other disposition of the Collateral shall be applied to the indebtedness
due Secured Party in such order of preference as Secured Party shall determine.


(l)           Debtor hereby agrees to faithfully preserve and protect Secured
Party's security interest in the Collateral at all times, and further agrees to
execute and deliver, from time to time, any and all further, or other,
documents, instruments, continuation statements and perform or refrain from
performing such acts, as Secured Party may reasonably request to effect the
purposes of this Agreement and to secure to Secured Party the benefits of all
the rights, authorities and remedies conferred upon Secured Party by the terms
of this Agreement.  Debtor shall permit, or cause to be permitted, at Debtor's
expense, representatives of Secured Party to inspect and make copies of the
books and records of Debtor relating to the Collateral at any reasonable time or
times upon prior notice.


4.           Loan Disbursements. Disbursements under the Note shall be made
directly by the  Secured Party to Debtor upon no less than seven (7) business
days of written request from Debtor to Secured Party.  All disbursements
hereunder shall be for the purpose of providing funding for a mutually agreeable
written plan between the Secured Party and the Debtor for marketing and
advertising of the Debtor’s and/or its wholly-owned subsidiaries’ products which
may include reimbursement to the Debtor for marketing and advertising expenses
prepaid by the Debtor.


5.           Defaults.  The occurrence of any of the following events shall
constitute a default hereunder:


(a)           the Debtor shall default in the payment of principal of or
interest on the Note or any other obligation to Secured Party as and when the
same shall be due and payable and, in the case of an interest payment default,
such default shall continue for five (5) Business Days after the date such
interest payment was due, or the Debtor shall fail to perform or observe any
other covenant, agreement, term, provision, undertaking or commitment under the
Note, this Loan Agreement or any other agreement or document secured hereby or
any other encumbrance or agreement securing the Note which remains uncured for
ten (10) Business Days after the delivery to the Debtor of written notice that
the Debtor is in default hereunder or thereunder;
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           The breach of or failure to perform promptly any obligation or
covenant set forth in this Agreement, the Note or any other agreement secured
hereby or securing the Note unless otherwise approved in advance by Secured
Party.


(c)           The suspension of business, insolvency, failure generally to pay
debts as they became due, or the commission of any act constituting or resulting
in a business failure, in each case on the part of the business of Debtor; the
concealment or removal of any substantial portion of Debtor’s property with the
intent to hinder, delay or defraud any one or more creditors, or the making of
any other transfer which is fraudulent or otherwise voidable under the
Bankruptcy Code or other applicable federal or state law; the existence or
creation of any lien, including without limitation any tax or judgment lien,
upon the Collateral or any substantial part of Debtor’s property; an assignment
for the benefit of creditors; the commencement of any proceedings by or against
Debtor (under the Bankruptcy Code or otherwise) seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or seeking the appointment of a receiver,
trustee or custodian for Debtor or for the Collateral or a substantial part of
the property of  Debtor; or the institution by Debtor or any other person or
entity of any liquidation, dissolution or reorganization proceedings with
respect to Debtor;


(d)           The failure to effectively and promptly discharge, stay or
indemnify against, to Secured Party's satisfaction, any lien or attachment
against any of Debtor's property or the Collateral;


(e)           Any representation or warranty contained herein or in any other
document delivered by or on behalf of Debtor to Secured Party shall be false or
misleading when made;


(f)           If Secured Party, in good faith, believes the prospect of payment
secured by this Agreement is impaired, or believes that any of the Collateral is
in danger of loss, misuse, seizure or confiscation;


(g)           The occurrence of any of the following without the Secured Party's
written consent, which consent shall be in Secured Party’s sole discretion: the
transfer of any of the Debtor’s assets not in the ordinary course of business;
the merger or consolidation of Debtor with another company or entity; the change
of the Debtor's name; the liquidation of Debtor.


           6.           Remedies.


 
 
(a)      Upon the occurrence of any default under this Agreement, Secured Party
is authorized in its discretion to declare any or all of the indebtedness to be
immediately due and payable without demand or notice to Debtor, and may exercise
any one or more of the rights and remedies granted pursuant to this Agreement or
given to a secured party under applicable law, including without limitation the
Uniform Commercial Code, such rights and remedies to include without limitation
the right to take possession and sell, lease or otherwise dispose of the
Collateral.  If reasonable notice of any disposition of Collateral or other
enforcement is required, such requirement will be met if such notice is mailed,
postage pre-paid, to the address of Debtor shown below Debtor's signature on
this Agreement at least fifteen (15) days prior to the time of disposition or
other enforcement.  Debtor agrees that upon demand by Secured Party after
default, Debtor will promptly assemble the Collateral and make the Collateral
available to Secured Party at a place convenient to Secured Party.



(b)      Debtor agrees that all of the Collateral and all of the other security
which may be granted to Secured Party in connection with the obligations secured
hereby constitute equal security for all of the obligations secured hereby, and
agrees that Secured Party shall be entitled to sell, retain or otherwise deal
with any or all of the Collateral, in any order or simultaneously as Secured
Party shall determine in its sole and absolute discretion, free of any
requirement for the marshaling of assets or other restriction upon Secured Party
in dealing with the Collateral or such other security.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)      Upon the occurrence of any default under this Agreement, Debtor hereby
irrevocably constitute and appoints Secured Party (and any employee or agent of
Secured Party) as Debtor's true and lawful attorney-in-fact with full power of
substitution, in Secured Party's name or Debtor's name or otherwise, for Secured
Party's sole use and benefit, at Debtor's cost and expense, to exercise the
following powers with respect to the Collateral:


(1)           To demand, sue for collection, receive, and give acquittance for
any and all monies due or owing with respect to the Collateral;


(2)           To receive, take, endorse Debtor's name on, assign and deliver any
checks, notes, drafts, documents or other instruments taken or received by
Secured Party in connection with the Collateral;


(3)           To settle, compromise, prosecute, or defend any action or
proceeding with respect to the Collateral;


(4)           To sell, transfer, assign or otherwise deal in or with the
Collateral or the proceeds thereof, as fully as if Secured Party were the
absolute Debtor thereof.


(5)           To sign Debtor's name to and file financing statements or such
other documents and instruments as Secured Party may deem appropriate.


(6)           To take any and all action that Secured Party deems necessary or
proper to preserve its interest in the Collateral, including without limitation,
the payment of debts of Debtor that might impair the Collateral or Secured
Party's security interest therein, the purchase of insurance on the Collateral,
the repair or safeguard of the Collateral, or the payment of taxes thereon.


(7)           To notify account debtors of Secured Party's security interest in
Debtor's accounts and to instruct them to make payment directly to Secured
Party.


(8)           To assume management (by Secured Party or by an affiliate of
Secured Party) of the Debtor’s business.


 
 
(d)     Debtor agrees that the powers of attorney granted herein are coupled
with an interest and shall be irrevocable until full, final and irrevocable
payment and performance of the indebtedness secured hereby; and that neither
Secured Party nor any officer, director, employee or agent of Secured Party
shall be liable for any act or omission, or for any mistake or error of
judgment, in connection with any such powers.



 
 
(e)     Notwithstanding the foregoing, Secured Party shall be under no duty to
exercise any such powers, or to collect any amount due on the Collateral, to
realize on the Collateral, to keep the Collateral, to make any presentment,
demand or notice of protest in connection with the Collateral, or to perform any
other act relating to the enforcement, collection or protection of the
Collateral.



 
 
(f)      This Agreement shall not prejudice the right of Secured Party at its
option to enforce the collection of any indebtedness secured hereby or any other
instrument executed in connection with this transaction, by suit or in any other
lawful manner.  No right or remedy is intended to be exclusive of any other
right or remedy, but every such right or remedy shall be cumulative to every
other right or remedy herein or conferred in any other agreement or document for
the benefit of Secured Party, or now or hereafter existing at law or in equity.

 
   7.           Miscellaneous.


 
 
(a)     This Agreement and the security interest in the Collateral created
hereby shall terminate when the indebtedness has been fully, finally and
irrevocably paid and all other obligations of Debtor to Secured Party have been
performed in full.  Prior to such termination, this shall be a continuing
agreement.



(b)     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF FLORIDA IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, EXCEPT TO THE EXTENT THE LAWS OF ANOTHER JURISDICTION
ARE MANDATORILY APPLICABLE.  DEBTOR CONSENTS TO THE NON-EXCLUSIVE PERSONAL
JURISDICTION OF THE COURTS OF THE STATE OF FLORIDA  AND THE FEDERAL COURTS
LOCATED IN FLORIDA SO THAT SECURED PARTY MAY SUE DEBTOR IN FLORIDA TO ENFORCE
THIS AGREEMENT.  DEBTOR AGREES NOT TO CLAIM THAT FLORIDA IS AN INCONVENIENT
PLACE FOR TRIAL.  AT SECURED PARTY'S OPTION, THE VENUE (LOCATION) OF ANY SUIT TO
ENFORCE THIS AGREEMENT MAY BE IN PALM BEACH COUNTY, FLORIDA.  DEBTOR HEREBY
IRREVOCABLY AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF
PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO DEBTOR AT THE ADDRESS PROVIDED FOR NOTICES UNDER
THIS AGREEMENT.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)     DEBTOR AND SECURED PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION (INCLUDING BUT NOT LIMITED TO) ANY CLAIMS, CROSS-CLAIMS OR THIRD
PARTY CLAIMS ARISING OUT OF, UNDER OR IN CONNECTION WITH  THIS  AGREEMENT,
THE  OTHER  LOAN  DOCUMENTS  OR  THE TRANSACTIONS CONTEMPLATED HEREIN.  DEBTOR
ALSO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO ANY SPECIAL INCIDENTIAL OR
CONSEQUENTIAL DAMAGES.  DEBTOR ACKNOWLEDGES THAT THE SECURED PARTY HAS BEEN
INDUCED TO ENTER INTO THIS LOAN, INCLUDING THIS AGREEMENT, BY, INTER ALIA, THE
PROVISIONS OF THIS PARAGRAPH.


(d)     This Agreement shall inure to the benefit of Secured Party, its
successors and assigns and to any other holder who derives from Secured Party
title to or an interest in the indebtedness which this Agreement secures, and
shall be binding upon Debtor, its successors and assigns.


(e)      In case any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had not been included.


(f)      The Debtor agrees to cooperate promptly with the Secured Party and its
agent in the correction or completion of the loan closing documents if deemed
necessary or desirable by Secured Party.  Debtor understands that this may
include correction or execution of a new note and mortgage to reflect the agreed
terms.


(g)     Any provision to the contrary notwithstanding contained herein or in the
Note or in any other instrument now or hereafter evidencing, securing or
otherwise relating to any secured indebtedness, neither Secured Party nor any
other holder of the secured indebtedness shall be entitled to receive or
collect, nor shall Debtor be obligated to pay, interest on any of the secured
indebtedness in excess of the maximum rate of interest at the particular time in
question, if any, which, under applicable law, may be charged to Debtor (herein
the "Maximum Rate"), provided that the Maximum Rate shall be automatically
increased or decreased, as the case may be, without notice to Debtor from time
to time as of the effective time of each change in the Maximum Rate, and if any
provision herein or in the Note or in such other instrument shall ever be
construed or held to permit the collection or to require the payment of any
amount of interest in excess of that permitted by applicable law, the provisions
of this paragraph shall control and shall override any contrary or inconsistent
provision herein or in the Note or in such other instrument.  The intention of
the parties being to conform strictly to the usury limitations under applicable
law, the Note, this Agreement, and each other instrument now or hereafter
evidencing or relating to any secured indebtedness shall be held subject to
reduction to the amount allowed under said applicable law as now or hereafter
construed by the courts having jurisdiction.


(h)     All notices pursuant to this Security Agreement shall be in writing and
shall be directed to the addresses set forth below or such other address as may
be specified in writing, by certified or registered mail, return receipt
requested by the party to which or whom notices are to be given.  Notices shall
be deemed to be given upon sender’s obtaining a receipt (or refusal of receipt)
from the U.S. Postal Service for such certified or registered mail delivery,
upon personal delivery to an officer of the Debtor, or the day following prepaid
delivery to a recognized overnight commercial carrier.


(i)      The singular used herein shall include the plural.
 
 
7

--------------------------------------------------------------------------------

 


 
 
(j)       If more than one party shall execute this Agreement as "Debtor", the
term "Debtor" shall mean all such parties executing this Agreement, and all such
parties shall be jointly and severally obligated hereunder.



 
(k)      A photocopy or other reproduction of this Agreement or of any financing
statement is sufficient as a financing statement and may be filed as a financing
statement in any government office.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written below.
Dated: July 12, 2010.


Signed sealed and delivered
in the presence of:
 



 

     DEBTOR:          /s/ Jan Norelid         CELSIUS HOLDINGS, INC., a Nevada
corporation, authorized to do business in Florida as CELSIUS PRODUCTS HOLDINGS,
INC.                         /s/ Stephen C. Haley    By:  /s/ Geary Cotton    
 Name:  Geary Cotton      As its:  CFO                 (Corporate Seal)    
 Address: 
   140 N.E. 4th Avenue, Suite C     
   Delray Beach, Florida 33483

 
            
STATE OF FLORIDA             )
                                              ss:
COUNTY OF                           )


The foregoing instrument was acknowledged before me this July 12, 2010, by Geary
Cotton as Vice President of CELSIUS HOLDINGS, INC., a Nevada corporation,
authorized to do business in Florida as CELSIUS PRODUCTS HOLDINGS, INC.  on
behalf of the corporation. He is personally known to me or has produced a
___________ driver’s license as identification.
     /s/ Sandy Telsaint         
Notary Public, State of Florida
My Commission Expires:   7/27/2012      {Seal}
 
 

   
SECURED PARTY:
   
 
CD FINANCIAL, LLC, a Florida limited liability company
                     By:  /s/ William H. Milmoe     William H. Milmoe, Manager  
                 
Address: 3299 N.W. 2nd Avenue         
Boca Raton, FL 33431

 
STATE OF FLORIDA             )
                                              ss:
COUNTY OF                           )
The foregoing instrument was acknowledged before me this July 12, 2010, by
WILLIAM H. MILMOE as Manager of CD FINANCIAL, LLC, a Florida limited liability
company, on behalf of the company. He is personally known to me or has produced
a Florida driver’s license as identification.


_________________________________
Notary Public, State of Florida
My Commission Expires:         {Seal}
 
 
8